     4:20-cv-00685-RMG          Date Filed 05/13/21      Entry Number 19       Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA


Barbara Sprouse,                    )
                                    )
               Plaintiff,           )                Civil Action No. 4:20-685-RMG
                                    )
               vs.                  )
                                    )
Andrew M. Saul, Commissioner        )
of Social Security,                 )                       ORDER
                                    )
               Defendant.           )
                                    )
____________________________________)

       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiff’s application for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”). In accordance with 28 U.S.C. §

636(b) and Local Rule 73.02, D.S.C., this matter was referred to the United States Magistrate

Judge for pretrial handling. The Magistrate Judge issued a Report and Recommendation (“R &

R”) on April 28, 2021, recommending that the decision of the Commissioner be reversed and

remanded to the agency because of the failure of the Administrative Law Judge (“ALJ”) to

explain and reconcile the opinions of the non-examining and non-treating physicians which the

A:J relied upon with the RFC. (Dkt. No. 16 at 6-9). The Magistrate Judge also recommended

that on remand the ALJ review and weigh the evidence submitted to the Appeals Council. (Id. at

11).The Commissioner has advised the Court that he does not intend to file objections to the R &

R. (Dkt. No. 17).

       The Court has reviewed the R & R and the record evidence and finds that the Magistrate

Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court

                                               -1-
     4:20-cv-00685-RMG         Date Filed 05/13/21       Entry Number 19         Page 2 of 2




ADOPTS the Report and Recommendation as the order of this Court, REVERSES the decision

of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g), and REMANDS the

matter to the Commissioner for further proceedings consistent with this order.

       AND IT IS SO ORDERED.




                                                     s/ Richard Mark Gergel
                                                     Richard Mark Gergel
                                                     United States District Judge


Charleston, South Carolina
May 13, 2021




                                               -2-
